DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant’s arguments with respect to claims 1-10 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1 and 3 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kumor (US 2011/0043458) in view of Sato (US 2009/0161132) further in view of Stohrer (US 2004/0111164) further in view of Inui (US 6,249,658).

Regarding Claim 1, Kumor teaches an image reading apparatus (Paragraph 1) comprising:

a reading unit to read an image of a document set on a reading plate surface (Paragraph 38, wherein the device can perform a scan); 
a pressing plate capable of opening and closing relative to the reading plate surface (Paragraph 38, wherein there is a lid that presses down when closed on the document onto the platen);
a display unit equipped with a display window formed of a member having transparency to display information on an upper surface of the pressing plate (Paragraph 43, wherein there is a touch screen. The touch screen is an LCD display, which is a transparency);
a plurality of operation keys each being a touch switch in a form of an icon (Paragraph 43, wherein the interface can include multiple touch inputs), and
a control unit to control the display unit and the operation unit, wherein the image reading apparatus is capable of executing a scan mode in which a reading operation of reading an image of a document by the reading unit is performed (Paragraphs 41 and 45, wherein the processor controls both the scanning and the GUI),
wherein the image reading apparatus is capable of executing a scan mode in which a reading operation of reading an image of a document by the reading unit is performed (Paragraphs 38 and 41, wherein the device can perform a scanning operation).
Kumor does not teach including a plurality of operation keys each being a touch switch in a form of an icon and provided at a position different from a position of the 
wherein the control unit is switchable between a first state, a second state, and a third state,
wherein, in the first state, the control unit causes the display unit to display an icon corresponding to a scan mode, causes the backlight corresponding to the stop key and the backlight corresponding to the return key to be off, and invalidates operation on the stop key and the return key, 
wherein, in the second state, in a case where the icon is selected in the first state, the control unit causes the display unit to display information related to a setting of the scan mode, causes the backlight corresponding to the return key to be on, and validates operation on the return key, and 
wherein, in the third state, in a case where execution of the scan mode is instructed in the second state, the control unit causes the display unit to display a screen indicating that a reading operation is in progress, causes the backlight corresponding to the stop key to be on, validates operation on the stop key, causes the backlight corresponding to the return key to be off, and invalidates operation on the return key.
Sato does teach a plurality of operation keys each being a touch switch in a form of an icon and provided at a position different from a position of the display window on 
Sato teaches the positions of the buttons and the specific buttons themselves.
Kumor does not directly disclose the specific icons being in the configuration as claimed.
Hence the prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference.
In combination, Kumor performs the same function as it does separately of having a display on a cover of a scanner to operate the scanner accordingly.  Sato performs the same function as it does separately of performing the operations of the MFP by use of the display interface accordingly.
Therefore one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately.
The result of the combination would have been predictable and resulted in modifying the invention of Kumor to include the start, stop, and return buttons as soft 
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention made.
Kumor in view of Sato does not teach wherein the stop key and the return key are each provided with a backlight;
wherein the control unit is switchable between a first state, a second state, and a third state,
wherein, in the first state, the control unit causes the display unit to display an icon corresponding to a scan mode, causes the backlight corresponding to the stop key and the backlight corresponding to the return key to be off, and invalidates operation on the stop key and the return key, 
wherein, in the second state, in a case where the icon is selected in the first state, the control unit causes the display unit to display information related to a setting of the scan mode, causes the backlight corresponding to the return key to be on, and validates operation on the return key, and 
wherein, in the third state, in a case where execution of the scan mode is instructed in the second state, the control unit causes the display unit to display a screen indicating that a reading operation is in progress, causes the backlight corresponding to the stop key to be on, validates operation on the stop key, causes the backlight corresponding to the return key to be off, and invalidates operation on the return key.

wherein the control unit is switchable between a first state, a second state, and a third state,
wherein, in the first state, the control unit causes the display unit to display an icon corresponding to a scan mode, causes the backlight corresponding to the stop key and the backlight corresponding to the return key to be off (Fig. 2, and paragraph 23, wherein the services to be selected are illuminated), and invalidates operation on the stop key (Paragraph 27, wherein the stop key is only valid when the service begins),
wherein, in the second state, in a case where the icon is selected in the first state, the control unit causes the display unit to display information related to a setting of the scan mode, causes the backlight corresponding to the return key to be on, and validates operation on the return key, and
wherein, in the third state, in a case where execution of the scan mode is instructed in the second state, the control unit causes the display unit to display a screen indicating that a reading operation is in progress, causes the backlight corresponding to the stop key to be on, validates operation on the stop key (Paragraph 27, wherein the stop key is only valid when the service begins).

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Kumor in view of Sato with the teachings of Stohrer for the purpose of minimizing confusion in an interface (Stohrer: Paragraph 5).
Kumor in view of Sato further in view of Stohrer does not teach in the first state invalidates operation on the return key,
wherein, in the second state, in a case where the icon is selected in the first state, and, the control unit causes the display unit to display information related to a setting of the scan mode, causes the backlight corresponding to the return key to be on, and validates operation on the return key
in the third state causes the backlight corresponding to the return key to be off, and invalidates operation on the return key.
Inui does teach a return key (Element 157) and
indication of an invalid key, a key that is not operable (Column 8, lines 17-30, wherein the key colors are changed based on if the key can be operated.).
Stohrer teaches disabling a backlight when a key cannot be used.
Stohrer contains a base process of a display having backlights to indicate which keys can be utilized which the claimed invention can be seen as an improvement in that the keys that can be invalided include a return key. Furthermore, Kumor discloses interacting with a scanner through a touch-screen.

Inui’s known improvement could have been applied in the same way to the base process of Kumor in view of Sato further in view of Stohrer and the results would have been predictable in that there is a separate return key that can be invalidated when it is not to be used, when the display does not need to be reset. Furthermore, both Kumor in view of Stohrer and Inui uses and discloses similar system functionality (working on a display with backlights) so that the combination is more easily implemented.
Therefore, the claimed subject matter would have been obvious to a person of having ordinary skill in the art at the time the invention was made.

Regarding Claim 3, Stohrer further teaches in view of wherein in a standby state, the icons of a plurality of operation modes and an icon of apparatus setting are displayed on the display unit (Paragraph 23, wherein if no operation is being performed, the functions are the only thing with a backlight active), and 
in a case where the user selects the icon of the apparatus setting, a setting screen is displayed on the display unit and the backlight corresponding to the return key is turned on (Paragraph 27, wherein the appropriate keys are light up when they can be used).
Kumor and Stohrer are combinable because they both deal with interfacing with a scanner.
.

Claims 2, 13, and 14 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kumor (US 2011/0043458) in view of Sato (US 2009/0161132) further in view of Stohrer (US 2004/0111164) further in view of Inui (US 6,249,658) further in view of Fujinaga (US 2009/0179915).

Regarding Claim 2, Kumor in view of Sato further in view of Stohrer further in view of Inui does not teach wherein the plurality of operation keys further includes a home key with a back light for returning the apparatus to a standby state, the home key being provided separately from the stop key and the return key,
before the reading operation starts, the backlight corresponding to the return key and the backlight corresponding to the home key are in an on-state, and the backlight corresponding to the stop key is in an off-state, and
during the reading operation, the backlight corresponding to the return key and the backlight corresponding to the home key are in the off-state, and the backlight corresponding to the stop key is in the on-state.
Fujinaga does teach a home key, the home key being provided separately from the stop key and the return key (Element 25).

In combination, Kumor performs the same function as it does separately of having a display on a cover of a scanner to operate the scanner accordingly.  Fujinaga performs the same function as it does separately of performing the operations of the MFP by use of the display interface accordingly.
Therefore one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately.
The result of the combination would have been predictable and resulted in modifying the invention of Kumor to include the home key, as disclosed by Fujinaga to allow for the user to return to the home screen to re-setup a job of any type as disclosed by Fujinaga in paragraph 66.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.
Kumor in view of Sato further in view of Stohrer further in view of Inui further in view of Fujinaga does not teach wherein the plurality of operation keys further includes a home key with a back light for returning the apparatus to a standby state, the home key being provided separately from the stop key and the return key,

during the reading operation, the backlight corresponding to the return key and the backlight corresponding to the home key are in the off-state, and the backlight corresponding to the stop key is in the on-state.
As has been established, Sato discloses that any key can be a soft key and Stohrer and Inui discloses the different combination of backlights of all the keys to be enabled based on operation being performed.
None of the references discloses exactly the combination as claimed.
The combination of references of Kumor, Sato, Stohrer, and Inui is similar or analogous system to the claimed invention as evidenced by the combination disclosing the controlling of the backlight of the operation keys to indicate to a user which operation keys can be utilized during different processes of the device wherein the design incentive of backlighting the operation keys accordingly would have prompted a predictable variation by applying the home key of Fujinaga.
In view of the design incentives to allocate backlighting of all keys accordingly, adding the home key of Fujinaga would have implemented the claim variation through the combination of the references.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.


Hence the prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference.
In combination, Kumor performs the same function as it does separately of having a display on a cover of a scanner to operate the scanner accordingly.  Fujinaga performs the same function as it does separately of performing the operations of the MFP by use of the display interface accordingly.
Therefore one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately.
The result of the combination would have been predictable and resulted in modifying the invention of Kumor to include the home key, as disclosed by Fujinaga to allow for the user to return to the home screen to re-setup a job of any type as disclosed by Fujinaga in paragraph 66.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.


None of the references discloses exactly the combination as claimed.
The combination of references of Kumor, Sato, Stohrer, and Inui is similar or analogous system to the claimed invention as evidenced by the combination disclosing the controlling of the backlight of the operation keys to indicate to a user which operation keys can be utilized during different processes of the device wherein the design incentive of backlighting the operation keys accordingly would have prompted a predictable variation by applying the home key of Fujinaga.
In view of the design incentives to allocate backlighting of all keys accordingly, adding the home key of Fujinaga would have implemented the claim variation through the combination of the references.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.

Regarding Claim 14, Fujinaga further teaches wherein the plurality of operation keys further includes a four-direction key between the return key and the stop key (Figure 2 and element 28, wherein there are direction keys in between the return key and the stop key).
Hence the prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the 
In combination, Kumor performs the same function as it does separately of having a display on a cover of a scanner to operate the scanner accordingly.  Fujinaga performs the same function as it does separately of performing the operations of the MFP by use of the display interface accordingly.
Therefore one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately.
The result of the combination would have been predictable and resulted in modifying the invention of Kumor to include the home key, as disclosed by Fujinaga to allow for the user to return to the home screen to re-setup a job of any type as disclosed by Fujinaga in paragraph 66.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.

Claim 4 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kumor (US 2011/0043458) in view of Sato (US 2009/0161132) further in view of Stohrer (US 2004/0111164) further in view of Inui (US 6,249,658) further in view of Utsunomiya (US 2007/0291286).


Kumor and Stohrer are combinable because they both deal with interfacing with a scanner.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Kumor in view of Sato with the teachings of Stohrer for the purpose of minimizing confusion in an interface (Stohrer: Paragraph 5).
Kumor in view of Sato further in view of Stohrer further in view of Inui does not teach wherein in a case where the user selects one of the operation modes through one of the icons, the display unit displays setting information of the selected operation mode.
Utsunomiya does teach wherein in a case where the user selects one of the operation modes through one of the icons, the display unit displays setting information of the selected operation mode (Utsunomiya: Paragraphs 225-235 and Fig. 13a-13d, wherein setting screen is reflected based on what is selected).
Kumor and Utsunomiya are combinable because they both deal with the interface of a MFP.
Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the application to modify the teachings of Kumor in view of Sato further in view of Stohrer further in view of Inui with the teachings of Utsunomiya for the purpose of notifying the operator in real time the status of the device (Utsunomiya: Paragraph 221).

Claim 5 and 6 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kumor (US 2011/0043458) in view of Sato (US 2009/0161132) further in view of Stohrer (US 2004/0111164) further in view of Inui (US 6,249,658) further in view of Sugihara (US 2007/0092283).

Regarding Claim 5, Kumor in view of Sato further in view of Stohrer further in view of Inui does not teach wherein the control unit is further switchable to a fourth state, and
wherein, in the fourth state, in a case where operation is not input for a predetermined time in the first state or the second state, the control unit turns off display of the display unit, causes the backlight corresponding to the stop key and the backlight corresponding to the return key to be off, and returns to the first state or the second state in a case where the stop key or the return key is touched.
Sugihara taches in the fourth state, in a case where operation is not input for a predetermined time in the first state or the second state, the control unit turns off display of the display unit, causes the backlight corresponding to the stop key and the backlight corresponding to the return key to be off, and returns to the first state or the second state in a case where the stop key or the return key is touched (Paragraph 33, wherein any operation performed on the control panel would resume to normal mode. This would correspond to a press of the stop or return key.).
Kumor and Sugihara are combinable because they both deal with the interface of a MFP.


Regarding Claim 6, Kumor in view of Sato further in view of Stohrer further in view of Inui does not teach wherein display on the display unit is turned off by turning off a backlight of the display unit.
Sugihara does teach wherein display on the display unit is turned off by turning off a backlight of the display unit (Paragraphs 21 and 33, wherein the display comprises a backlight and is turned off accordingly).
Kumor and Sugihara are combinable because they both deal with the interface of a MFP.
Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the application to modify the teachings of Kumor in view of Sato further in view of Stohrer further in view of Inui with the teachings of Sugihara for the purpose of ensuring that the user can distinguish the power saving mode from the normal mode (Sugihara: Paragraph 34).

Claims 7, 9, and 10 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kumor (US 2011/0043458) in view of Sato (US 2009/0161132) 

Regarding Claim 7, Kumor in view of Sato further in view of Stohrer further in view of Inui does not teach wherein the display unit includes a board, and the board is provided with semiconductor light sources, an electrode of a touch switch that detects capacitance, and a signal processing circuit, the semiconductor light sources respectively serving as the backlight corresponding to the stop key and the backlight corresponding to the return key.
Wu teaches wherein the display unit includes a board, and the board is provided with semiconductor light sources, an electrode of a touch switch that detects capacitance, and a signal processing circuit, the semiconductor light sources respectively serving as the backlight corresponding to the stop key and the backlight corresponding to the return key (Paragraphs 25-32, wherein there is a backlight that corresponds to each capacitance touch switch).
Kumor and Wu are combinable because they both deal with a touch-screen display interface.
Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the application to modify the teachings of Kumor in view of Sato further in view of Stohrer further in view of Inui with the teachings of Wu for the purpose of easily distinguishing between the different buttons on a display (Wu: Paragraph 7).


Wu teaches wherein the stop key and the return key are each touch switches, and the backlight of the stop key and the backlight of the return key are turned on and off independently from one another based on the control unit being in the first state, the second state, or the third state (Paragraphs 25-32, wherein there is a backlight that corresponds to each capacitance touch switch).
Kumor and Wu are combinable because they both deal with a touch-screen display interface.
Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the application to modify the teachings of Kumor in view of Sato further in view of Stohrer further in view of Inui with the teachings of Wu for the purpose of easily distinguishing between the different buttons on a display (Wu: Paragraph 7).

Regarding Claim 10, Kumor in view of Sato further in view of Stohrer further in view of Inui does not teach wherein the touch switches are capacitance touch switches.
Wu does teach wherein the touch switches are capacitance touch switches (Paragraphs 25-32, wherein there is a backlight that corresponds to each capacitance touch switch).

Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the application to modify the teachings of Kumor in view of Sato further in view of Stohrer further in view of Inui with the teachings of Wu for the purpose of easily distinguishing between the different buttons on a display (Wu: Paragraph 7).

Claim 8 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kumor (US 2011/0043458) in view of Sato (US 2009/0161132) further in view of Stohrer (US 2004/0111164) further in view of Inui (US 6,249,658) further in view of Oshima (JP 6266176).

Regarding Claim 8, Kumor in view of Sato further in view of Stohrer further in view of Inui does not teach wherein the display unit, the operation unit, and a power button are provided on a top surface of the cover portion.
Oshima does teach wherein the display unit, the operation unit, and a power button are provided on a top surface of the cover portion (Paragraph 7 and Fig. 2, wherein the cover portion contains the operation unit which includes keys and a display).
Kumor and Oshima are combinable because they both deal with the interface of a MFP.
Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the application to modify the teachings of Kumor in view of Sato .

Claims 11 and 12 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kumor (US 2011/0043458) in view of Sato (US 2009/0161132) further in view of Stohrer (US 2004/0111164) further in view of Inui (US 6,249,658) further in view of Oshima (JP 6266176) further in view of Fujinaga (US 2009/0179915).

Regarding Claim 11, Kumor in view of Sato further in view of Stohrer further in view of Inui further in view of Oshima does not teach wherein the return key is closer to the power button than the stop key.
Fujinaga does teach wherein the return key is closer to the power button than the stop key (Figure 2, wherein the power button is closer to the return key).
Hence the prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference.
In combination, Kumor performs the same function as it does separately of having a display on a cover of a scanner to operate the scanner accordingly.  Fujinaga performs the same function as it does separately of performing the operations of the MFP by use of the display interface accordingly.

The result of the combination would have been predictable and resulted in modifying the invention of Kumor to include the home key, as disclosed by Fujinaga to allow for the user to return to the home screen to re-setup a job of any type as disclosed by Fujinaga in paragraph 66.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.

Regarding Claim 12, Kumor in view of Sato further in view of Stohrer further in view of Inui further in view of Oshima does not teach wherein the power button and the stop key are provided at both sides of the display window.
Fujinaga does teach wherein the power button and the stop key are provided at both sides of the display window (Figure 2, wherein the power key and the stop key are on opposite sides of the display).
Hence the prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference.
In combination, Kumor performs the same function as it does separately of having a display on a cover of a scanner to operate the scanner accordingly.  Fujinaga 
Therefore one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately.
The result of the combination would have been predictable and resulted in modifying the invention of Kumor to include the home key, as disclosed by Fujinaga to allow for the user to return to the home screen to re-setup a job of any type as disclosed by Fujinaga in paragraph 66.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additional prior art is directed towards an interface of an MFP.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS PACHOL whose telephone number is (571)270-3433.  The examiner can normally be reached on M-Th: 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on 571-272-7495.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




/NICHOLAS PACHOL/           Primary Examiner, Art Unit 2699